Carley, Judge.
Appellant was indicted for murder and burglary and was convicted of voluntary manslaughter. He appeals the judgment of conviction.
Appellant’s sole enumeration of error concerns the following charge which was given by the trial court: “The jury may also consider the number of witnesses, though the preponderance is not necessarily with the greater number.” The charge was given in the context of instructions relating to the credibility of witnesses, rather than those concerning the burden of proof. In that context, it is not necessarily harmful error to give such a charge in a criminal case. McDonald v. State, 104 Ga. App. 578 (122 SE2d 145) (1961). See also Andrews v. State, 196 Ga. 84 (26 SE2d 263) (1943), cert. den. 320 U. S. 780 (64 SC 87, 88 LE 468) (1943).
However, we need not reach the question of the appropriateness of the instruction because the record demonstrates that appellant has waived any objection in that regard. After the trial court had *363completed its charge to the jury, counsel for appellant specifically stated that he had no exceptions. “ ‘(A)ppellant has waived his right to enumerate error by failing to respond [positively] to the court’s inquiry on any objections to the charge.’ [Cit.]” Brown v. State, 163 Ga. App. 661, 664 (295 SE2d 581) (1982).
Decided October 7, 1983.
Earl A. Davidson, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, A. Thomas Jones, Assistant District Attorneys, for appellee.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.